Citation Nr: 1228202	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-27 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






INTRODUCTION

The Veteran had active service from June 2001 to June 2005.  Receipt of the Combat Action Ribbon is indicated by his service records.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal of the January 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois granted service connection for patellofemoral pain syndrome of the right knee and assigned a 10% rating from June 12, 2005.  

In September 2011, the Board remanded the Veteran's increased rating claim for further evidentiary development.  Specifically, the Board asked that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  In December 2011, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for VA examination of his right knee.  The examination was completed in January 2012, and a copy of the VA examination report has been associated with his claims file.  The AMC readjudicated the claim in June 2012, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  The AOJ has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Unfortunately, a remand of the Veteran's claim remains necessary.  The Board regrets the delay caused by this remand.  After a thorough review of the claims file, however, the Board finds that additional development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected right knee disability is currently evaluated as 10 percent disabling.  After a complete and thorough review of the claims folders, the Board finds that another remand of the Veteran's increased rating claim for this disability is required to allow for further development of the record.  

The evidence of record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA), and the February 2010 SSA Determination and Transmittal sheet reflects the Veteran's primary diagnosis of PTSD and a secondary diagnosis of Affective/Mood Disorders.  While it appears that some of the medical records relied upon in support of this decision have been associated with the Veteran's VA claims file, the claims folders also includes a Compact Disc (CD) labeled as the Veteran's SSA Disability Folder.  As there may be records located within this CD that are not associated with the claims folder, the Board attempted to access this information through its computer system.  However, the computer system at the Board cannot retrieve this information because the disc is either defective or unreadable.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, the Veteran's claim should be remanded so that a hard copy of any records located within the CD labeled 'SSA Disability Folder' can be printed out and associated with the Veteran's claims file.

In addition, the evidence of record reflects that the Veteran may have received benefits from the Office of Worker's Compensation Program (OWCP).  Indeed, private treatment records issued from the Dreyer Medical Clinic, and dated from January 2009 to February 2009, indicate that the Veteran may have been receiving worker's compensation for a work-related injury that occurred on January 16, 2009.  While most of the private treatment records during this time reflect treatment for a left shoulder sprain, the record is unclear as to whether the work-related injury, and any potential worker's compensation benefits stemming therefrom, involved the Veteran's right knee disorder.  As previously noted herein, when VA is on notice of records held by the SSA or other agency which appear relevant to a pending claim, VA must obtain and consider them.  See Baker v. West, 11 Vet. App., 163, 169 (1998).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a hard copy of the SSA decision awarding disability benefits to the Veteran, as well as the medical records relied upon concerning that determination.  Specifically, print out a hard copy of any and all records located in the CD labeled SSA Disability Folder and associate these records with the claims folder.  If documents on this CD are not accessible, the AOJ should again contact the SSA to obtain a hardcopy of these documents.  All such available documents should be associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are either not available or cannot be retrieved.  

2. Also, contact the OWCP for the purpose of obtaining and associating with the VA claims folder the Veteran's complete OWCP record.  If, after making reasonable efforts to obtain the identified records, the documents are not obtainable, notify the Veteran and (a) identify the specific records not obtainable; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3. Then, readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected patellofemoral pain syndrome of the right knee.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


